Citation Nr: 0719238	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-34 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
condition.

2.  Entitlement to service connection for post-traumatic 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION


The veteran served on active duty from June 1971 to March 
1974 and from January 1977 to January 1979.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO). 

In October 2006, the veteran and his representative presented 
evidence and testimony at a hearing at the RO before the 
undersigned Veterans Law Judge.  
A transcript of that hearing has been included in the 
veteran's claims folder.

Remanded issue

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Issues not on appeal

In addition to denying service connection for a foot 
disability and PTSD, the August 2004 RO rating decision 
granted service connection for tinnitus and assigned a 10 
percent disability rating therefor, continued previously-
assigned noncompensable disability ratings for hearing loss 
and tinea pedis, and declined to reopen the veteran's claims 
of entitlement to service connection for a neck and back 
condition on the basis that no new and material evidence had 
been submitted.  As noted, the veteran's August 2004 notice 
of disagreement was limited to the issues noted on appeal.  
Those issues are therefore not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  

The Board notes that in a February 2006 formal brief, 
the veteran's representative indicates the veteran seeks 
service connection for "PTSD and/or anxiety disorder."  
The United States Court of Appeals for Veterans Claims 
(the Court) has specifically held that a claim for 
service connection for PTSD is a different claim than a 
claim for an acquired psychiatric disability.  See 
Patton v. West, 12 Vet. App. 272 (1999) [the Court held 
that the Board correctly reviewed the appellant's PTSD 
claim as an original claim, and not a claim to reopen a 
prior denial of service connection for a nervous 
condition]; see also Samuels v. West, 11 Vet. App. 433 
(1998). 
The RO has not adjudicated the claim for anxiety 
disorder, and that issue is referred to the RO for 
appropriate action.  


FINDING OF FACT

A preponderance of the competent medical evidence 
demonstrates that the veteran does not have a diagnosed 
bilateral foot condition.


CONCLUSION OF LAW

A bilateral foot condition was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION


The veteran contends that he injured his feet during service 
and continues to suffer a bilateral foot condition as a 
result of the injuries.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After careful review, and for reasons expressed immediately 
below, the Board has concluded that the notice requirements 
of the VCAA have been satisfied with respect to the issues on 
appeal.  

The veteran was informed in a June 2004 VCAA letter that to 
establish entitlement to service connection, the medical 
evidence must show: 

1.  You had an injury or disease that began in or 
was made worse during military service or an event 
in service causing injury or disease.

2.  You have a current physical or mental 
disability.

3.  There is a relationship between your current 
disability and an injury, disease, or event in 
military service.

See the June 2004 VCAA letter, page 7.

The veteran was informed that VA would obtain records 
such as records held by Federal agencies, including 
service records and VA medical records, and that VA 
would provide a medical examination if it was deemed 
necessary to substantiate his claim.  

The veteran was informed that VA would, on the veteran's 
behalf, attempt to obtain relevant records not held by a 
Federal agency, to include employment records and 
private medical records, so long as he provided 
sufficient information to allow VA to obtain them.  

The veteran was also informed in the June 2004 VCAA 
letter that "if there is any other evidence or 
information that you think will support your claim, 
please let us know," and that "if you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  Thus, the Board finds that the 
veteran was asked to "give us everything you've got", in 
compliance with 38 C.F.R. § 3.159(b)(1).  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not at issue.  The veteran's 
claim was denied based on elements (2) and (3).  As noted, 
the veteran has received proper VCAA notice as to his 
obligations and those of VA regarding those two crucial 
elements.

Notice requirements regarding elements (4) and (5), degree of 
disability and effective date, are rendered moot via the RO's 
denial of the veteran's claim of entitlement to service 
connection.  In other words, any lack advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  

In any event, the Board notes that the veteran was 
specifically informed of elements (4) and (5) in a letter 
dated October 2006.

For those reasons, the Board finds that the veteran has 
received proper notice in accordance with Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained the veteran's service medical records, as well as 
post-service VA treatment records.  

The veteran and his representative have identified no 
outstanding and unobtained evidence which has a bearing on 
this case.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  As was indicated in the Introduction, the veteran 
presented testimony at a hearing before the undersigned VLJ 
in October 2006.

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations 

Service connection - generally

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists].  A 
"current disability" means a disability shown by competent 
medical evidence to exist. 
See Chelte v. Brown, 10 Vet. App. 268 (1997).

Standard of review

The current standard of review is as follows. After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record. 
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.




Analysis

The veteran contends that he injured his feet during service 
and that such injury resulted in a current bilateral foot 
disability.

The Board wishes to make it clear at the outset of its 
discussion that the veteran is already service connected for 
a skin condition affecting the feet, tinea pedis.  The 
veteran's current claim involved a purported musculoskeletal 
condition affecting the feet. 

As is stated above, the record must include (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The Board will address each element in 
turn.

With regard to element (1), there is no medical evidence of a 
current bilateral foot disorder.  As was alluded to above, 
the veteran's VA treatment records have been obtained.  These 
show no treatment for a foot disorder other than tinea pedis.   

To the extent that the veteran believes that he has a 
bilateral foot disorder, it is well established that as a lay 
person without medical training, he is not competent to 
render a medical opinion on a matter such as diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (2005) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical diagnose, 
statements, or opinions].

In short, the Board finds that there is no probative evidence 
of the existence of a current disability.  The veteran has 
been accorded ample opportunity to present competent medical 
evidence of the claimed disability.  He has not done so.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's 
responsibility to support a claim for VA benefits].

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See the cases cites above; see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].

In summary, in the absence of competent medical evidence of 
the claimed bilateral foot disorder, element (1) is not met.  
The veteran's claim fails on that basis alone.  

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.

With respect to element (2), in-service disease or injury, 
the veteran's service medical records include a February 1977 
entry indicating that he had sore feet and that he was 
provided foot pads for his boots.  However, there is no 
diagnosis of any foot disorder.  Nothing suggests that this 
was more than a transitory complaint; the February 1977 entry 
is the only evidence which even suggests that a foot problem 
existed during service.  

The veteran's testimony that he injured his feet running 
during service is not consistent with his service medical 
records, which do not document any such injury.
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].

The Board additionally notes the veteran submitted claims for 
VA benefits in July 1979 and in April 1980.  In neither claim 
did he indicate that he was suffering from a bilateral foot 
condition, except a skin condition, claimed as "jungle 
rot".  See Shaw v. Principi, 3 Vet. App. 365 (1992) [a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim].  Moreover, there is 
of record the report of an August 1979 VA Compensation and 
Pension physical examination, in which the veteran had foot 
complaints related to tinea pedis, which was diagnosed.  
[Service connection for tinea pedis was granted by the RO in 
a November 1979 rating decision.]  No foot disorder of a 
musculoskeletal nature was diagnosed. 

In short, a preponderance of the evidence is against the 
veteran's claim as to element (2), also.

With respect to element (3), medical evidence of a nexus, in 
the absence of medical evidence of a bilateral foot condition 
of any kind, medical nexus would be an impossibility.  In 
short, there is no evidence of a nexus, and the claim also 
fails on that basis.  

In summary, none of the three Hickson elements have been met.  
For those reasons, the Board finds that a preponderance of 
the evidence supports a finding that service connection for a 
bilateral foot condition is not warranted.  The claim is 
denied.


ORDER

Entitlement to service connection for a bilateral foot 
condition is denied.


REMAND

For reasons explained immediately below, the Board finds that 
additional development is required as to this issue.

Reasons for remand

The veteran essentially contends that he suffers from PTSD as 
a result of a scorpion sting he received while on active 
duty.  He also has contended that a head and neck injury in 
service caused PTSD.  The Board notes that the veteran does 
not contend that he served in combat or that the stressors 
upon which he relies are related to combat or POW 
experiences.

Three elements are required to establish service connection 
for PTSD.  The record must show: (1) a current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between PTSD and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  
See 38 C.F.R. § 3.304(f) (2006).  

Current disability

The medical evidence consists of a June 2003 VA psychological 
examination in which the examining psychologist reported a 
diagnosis of PTSD and marijuana abuse.  The examiner 
indicated the veteran admitted to "nightly" marijuana use.  
The examiner concluded as follows:

. . . the assessment results support a diagnosis of 
PTSD.  [The veteran] did produce and (sic) invalid 
profile on the MMPI-2 . . . .  The scale elevations 
do require some caution in the diagnosis.  It is 
possible that [the veteran's] daily marijuana use 
influenced the elevations in some of the scales.  
Finally, [the veteran] may benefit from a referral 
for neurophsychological testing in order to clarify 
the nature of his memory complaints.

Additionally, an October 2004 examination also reports a 
diagnosis of PTSD, but it provides an alternative diagnosis 
as well.  The examiner concluded that:

In terms of diagnosis, if the veteran is judged to 
have had a traumatic stressors and if the events 
which he relates are found to be so, then he 
technically would qualify on criteria (sic) A. . . 
. If the veteran is not judged to have PTSD, he 
most certainly has an anxiety disorder not 
otherwise specified.

The Board finds that the examination reports are so 
speculative and inconclusive that the resulting record 
prevents the Board from making an informed decision.  The 
Court has held that medical evidence which is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 
9 Vet. App. 521, 523 (1996).   It is unclear at this juncture 
whether the veteran has PTSD or if he does have PTSD what 
symptoms are associated therewith.  Additional development of 
the medical evidence is required.

Claimed stressors

As noted above, the veteran has pointed to alleged stressors 
in service.  These stressors, in particular the scorpion 
bite, have not been verified.  Accordingly, he veteran should 
be given another opportunity to present information and 
evidence connecting his alleged in-service stressors. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be sent a letter in 
which he is asked to provide detailed 
information concerning his alleged 
stressors.  VBA should attempt to verify any 
stressors as to which the veteran provided 
actionable information or evidence.  

2.  VBA should schedule the veteran for an 
examination by an appropriate mental health 
provider, who should diagnose the nature of 
the veteran's current psychiatric condition, 
and specifically determine whether PTSD is 
currently manifested.  In particular, the 
examiner should attempt to distinguish 
symptomatology which is attributable to the 
veteran's claimed PTSD and that which is 
attributable to any other diagnosed 
psychiatric disability, to include marijuana 
abuse.  If the examiner deems it to be 
necessary, psychological or other diagnostic 
testing should be performed.  The examiner 
should prepare a written report indicating 
findings and diagnoses and the report should 
associated with the veteran's VA claims 
folder.

3.  After completion of the foregoing 
development, the veteran's claim of 
entitlement to service connection for PTSD 
should then be readjudicated in light of all 
of the evidence of record.  If the benefit 
sought on appeal remains denied, the veteran 
and his representative should be provided a 
supplemental statement of the case and given 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to the 
Board for further consideration, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


